DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 04 May 2022.  Claims 1-13 are currently under consideration.  The Office acknowledges the amendments to claims 1, 2, and 10.

Allowable Subject Matter
Claims 1-13 are allowed, as the amendments have overcome the rejections under 35 U.S.C. 112(b); again, while the prior art teaches dual chamber syringes for injecting BSA and glutaraldehyde to form a biological glue, and injecting 90Y particles with a biological glue, the prior art fails to teach or reasonably suggest the recited steps of selecting a 90Y syringe activity level and the recited 90Y treatment activity levels based on a determined average tumor size, loading the syringe with the selected 90Y syringe activity level, and injecting the selected 90Y treatment activity level, in conjunction with the BSA and glutaraldehyde.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791